OPINION AFTER FILING OF TRIAL COURT’S FINDINGS OF FACT AND CONCLUSIONS OF LAW
DIES, Chief Justice.
Petitioner below, Appellee herein, sought the expunction of certain records as provided in TEX.CODE CRIM.PROC.ANN. sec. 55.01 (Vernon Supp.1988). The trial court concluded that expunction was in order. The State, as Appellant, timely requested the trial court to file findings of fact and conclusions of law, and when the trial court failed to do so, timely brought such failure to the attention of the judge pursuant to the requirements of TEX.R.CIV.P. 297. On October 27,1988, this court ordered the trial court to make and file such findings of fact and conclusions of law. The trial court has now done so. Examination of such findings of fact and conclusions of law leads us to conclude that the trial court's order of expunction was correct and satisfied the requirements of Section 55.01 of the code cited above. The order of the trial court is, therefore, affirmed.
Affirmed.